              Case 1:19-cr-00304-LMBUNITED
                                      Document 10 DISTRICT
                                           STATES  Filed 10/10/19
                                                             COURTPage 1 of 1 PageID# 38
                                       EASTERN DISTRICT OF VIRGINIA
                                            ALEXANDRIA DIVISION


 UNITED STATES                                            JUDGE; MICHAEL S. NACHMANOFF
                                                          CASE
                                                          HEARING:
  vs.                                                     DATE"

■Atfnru k^ule.                                            REPORTER: FTR GOLD SYSTEM
  DEFEND^T(S) Tj                                          CLERK: CHRISTINA MARQUEZ
  COUNSEL FOR UNITED STATES:
  COUNSEL FOR DEFENDANT:                           f-rj-)- 44l ?1
  INTERPRETER:                                            LANGUAGE:
^,£:>^t3^FT. APPEARED ( ) THROUGH COUNSEL ( ) FAILED TO APPEA^ ) WARRANT TO BE ISSUED
^><;<^ULE 5 ADVISEMENT                                    ( ) DEFT. ADMITS ( ) DENIES VIOLATION
  (     JtOURT TO APPOINT COUNSEL                         (   ) COURT FINDS DEFT. IN VIOLATION
  (     ) DEFT. TO RETAIN COUNSEL                         (   ) DEFT CONTINUED ON PROBATION
  (     ) CONTACT PREVIOUS COUNSEL & REAPPOINT
  (     ) PRELIMINARY EXAMINATION WAIVED
  ( ) COURT FINDS PROBABLE CAUSE                    j '             v
  ( )^VT NOT SEEKING DETENTION                 W>Tt"
^><mS. REQUESTS DETENTION ( ) GRANTED ( ) DENP^
  ( ^EFT PLACED ON PR BOND WITH CONDITIONS                ( ) DEFT CONTINUED ON BOND
JJ;>4pEFTJ6»,^rREMANDED
  CONDITIONS OF RELEASE:
  ($          ) UNSECURED ($            ) SECURED ( ) PTS ( ) 2^^ PARTY ( ) TRAVEL RESTRICTED
  (     ) APPROVED RESIDENCE ( ) SATT ( ) PAY COSTS ( ) ELECTRONIC MONITORING
  (     ) MENTAL HEALTH TEST/TREAT ( )ROL( ) NOT DRIVE ( ) FIREARM ( ) PASSPORT
  (     ) AVOID CONTACT ( ) ALCOHOL & DRUG USE { ) EMPLOYMENT

  MINUTES:


  (     ) GOVT ADDUCED EVIDENCE & RESTS (       ) EXHIBITS:

  (     ) DEFT ADDUCED EVIDENCE & RESTS (       ) EXHIBITS:




  {     )GOVT. (   )DEFT. (   ) JOINT MO TION TO CONTINUE (    ) GRANTED (   ) DENIED

  NEXT APPEARANCE:                          \   , 1 vO                         \ \ "        /' N
                          IQljjJJIj                                      AT _jj ' D( )
^,j>^rT5H( )PH( )STATUS{ )TRIAL( I )JURV ( ,) PLEAU )SENT( ) PBV ( ) SRV ( ) VOh—fRS
 J>^^RAIGN( ) IDENTITY C>^THER JUDGE \
  (     ) MATTER CONTINUED FOR FURTHER PROCEIiDINGS BEFORE THE GRAND JURY

  (     ) RELEASE 0RDI:R GIVEN TO USMS
